STATE OF MICHIGAN

                            COURT OF APPEALS



DON’T DRILL THE HILLS, INC.,                                          UNPUBLISHED
                                                                      March 24, 2016
               Plaintiff-Appellant,

v                                                                     No. 324717
                                                                      Oakland Circuit Court
CITY OF ROCHESTER HILLS, JORDAN                                       LC No. 2014-140827-CH
DEVELOPMENT COMPANY, L.L.C., and
SUNOCO PIPELINE, L.P.,

               Defendants-Appellees.


Before: TALBOT, C.J., and WILDER and BECKERING, JJ.

PER CURIAM.

        Plaintiff, Don’t Drill the Hills, Inc., filed this action for declaratory relief regarding the
validity of a lease that defendant, the city of Rochester Hills (the city), entered into with
defendant, Jordan Development Company, L.L.C. (Jordan Development), and an easement the
city gave to defendant, Sunoco Pipeline, L.P. (Sunoco Pipeline). The circuit court granted
defendants summary disposition pursuant to MCR 2.116(C)(5) and (8), and denied plaintiff’s
motion for summary disposition under MCR 2.116(I)(1) and (2). Plaintiff appeals as of right.
We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Plaintiff is a non-profit corporation organized “for purposes which include taking actions
to oppose oil and gas drilling and leasing in and/or by the City of Rochester Hills . . . .”
Plaintiff’s complaint raised allegations about agreements pertaining to subsurface oil and gas
rights beneath city-owned parks and/or cemeteries: the “Jordan Development Lease,” the
“Sunoco Pipeline Right of Entry,” and the “Sunoco Pipeline Easement.” As to the Jordan
Development Lease, in January 2013, the city leased to Jordan Development for five years the
right to obtain oil and gas from beneath approximately 61 acres of city-owned property in
Nowicki Park, Tienken Road Park, and Van Hoosen Jones Stoney Creek Cemetery. The lease
authorized Jordan Development to undertake

       exploring by geophysical and other methods, drilling, mining, operating for and
       producing oil and/or gas, together with all rights privileges and easements useful
       or convenient in connection with the foregoing and in connection with treating,

                                                 -1-
       storing, caring for, transporting and removing oil and/or gas of whatsoever nature
       or kind, including coal seam methane gas . . . .

Exhibit A of the lease contained additional terms, including a paragraph precluding Jordan
Development from utilizing on the city-owned property “the procedure known as High Volume
Hydraulic Fracturing.” The lease further precluded Jordan Development from the following:

              Lessee shall have no right of entry and shall conduct no operations on the
       surface of the leased premises without further official approval of the City
       Council and compliance, as necessary, with applicable ordinance or charter
       requirements. Stated another way, Lessee shall not erect, construct, store or
       maintain any wells, drill rig, storage tanks, pumps, pipes, or other in-ground or
       above-ground structures, facilities or equipment on the leased premises; Lessee,
       through its operations, shall not disrupt, interfere with, restrict, drain, damage,
       destroy or remove any natural or man-made condition, feature or improvement
       located on the leased premises; nor shall Lessee’s operations hinder, interfere
       with, restrict or otherwise adversely affect the current or future use and
       development of the leased premises for parks, open space and public recreation
       without further official approval of the City Council and compliance, as
       necessary, with applicable ordinance or charter requirements[.]

        In short, Jordan Development entered into a lease agreement for subsurface oil and gas
rights underneath the parks and cemetery. Jordan Development cannot enter, operate, or erect
structures on the surface of any parks without: (1) approval from the City Council; and (2)
compliance “with applicable ordinance or charter requirements.” Jordan Development is also
prohibited from affecting the use of parks without obtaining approval and complying with
applicable ordinance and charter requirements.

        As to Sunoco Pipeline, in September 2013, the city and Sunoco Pipeline entered a “right
of entry agreement” (Sunoco Pipeline Right of Entry) regarding Bloomer Park, a city-owned
property. The agreement authorized Sunoco Pipeline to replace a pipeline that had existed since
a November 9, 1950 agreement entered by the predecessors in interest of the city and Sunoco
Pipeline.1 The September 2013 agreement allowed Sunoco Pipeline to conduct the following
activities:

               To, at [Sunoco Pipeline’s] sole cost and expense, utilizing horizontal
       directional drilling, construct certain pipeline facilities, including, but not limited



1
  According to the city, at the time of the 1950 agreement, Bloomer Park was a state park. The
Department of Conservation for the State of Michigan granted Sunoco Pipeline’s predecessor,
Susquehanna Pipe Line Company, a permit giving it the “right to lay a pipe line and maintain,
operate, repair, replace and remove the same over and through” the subject property, and a
pipeline was built in compliance with that permit. In 1993, the state conveyed the park to the
city.


                                                -2-
       to, erecting, laying, constructing, maintaining, operating, repairing, inspecting,
       replacing, changing the size of, protecting, altering, abandoning and removing
       said facilities, including, but not limited to, fittings, meters, pipes, pipelines,
       conduits, tie-ins, electrical facilities and electric lines, and any and all other
       devices, equipment to facilitate the operation, maintenance, repair and use of its
       pipeline . . . , below the surface of the ground along, under, through and across
       said Premises. [Emphasis added.]

The agreement specified that the replacement pipeline would consist “of equal width as the
[pipeline] now in place.” Sunoco Pipeline agreed that it would not “interfere with the normal
operation of the Premises or impair access to the Premises.” Sunoco Pipeline also agreed to
utilize a horizontal boring method to install the new pipeline; this method would eliminate the
need to use construction equipment to dig a trench from the surface.

         On April 8, 2014, the city and Sunoco Pipeline entered a “pipeline right-of-way
easement,” (Sunoco Pipeline Easement) which granted Sunoco Pipeline a permanent, non-
exclusive 25-foot-wide right-of-way and easement in an agreed upon location “to construct,
install, maintain, operate, repair, inspect, alter, protect, change the size of, relocate, replace in
whole or in part, remove and abandon a pipeline or pipelines and other appurtenant facilities.”
This agreement recognized the need to change the location of the 1950 pipeline. The change in
location of the new pipeline from that of the 1950 pipeline was required because the horizontal-
boring method that was to be used in installing the new pipeline could not make the same sharp
turn that the original pipeline took. Sunoco Pipeline agreed to “engage in Best Tree
Management and Preservation Methods recognizing the park nature of the Right-of-Way when
engaged in trimming and removal” of trees or plants in the easement.

        According to plaintiff’s complaint, the Jordan Development Lease unlawfully authorized
Jordan Development to seek, produce, and remove gas and oil located beneath city parks and a
city-owned cemetery. Plaintiff alleged that the Jordan Development Lease violated the rights of
its members to vote on public park transfers under MCL 117.5(1)(e) and Rochester Hills City
Charter § 11.8. Regarding Sunoco Pipeline, the complaint challenged the validity of the Sunoco
Pipeline Right of Entry and Sunoco Pipeline Easement agreements. Plaintiff alleged that these
agreements violated the rights of its members because it amounted to a prohibited sale under
MCL 117.5(1)(e) as well as a conversion of a park to a use not directly related to public
recreation or conservation in contravention of Charter § 11.8.

       Plaintiff’s alleged right to vote emanated from two sources, Charter § 11.8 and MCL
117.5(1)(e). Charter § 11.8 provides:

               City-owned parks and open spaces shall be used only for park and open
       space purposes and shall not be sold, leased, transferred, exchanged or converted
       to another use unless approved by a majority of votes cast by the electors at an
       election.

              1. “Converted to another use” means changing the use of a park or open
       space, or a significant part thereof, from a recreation or conservation use to
       another use not directly related or incidental to public recreation or conservation.

                                                -3-
               2. This section shall apply to all present and future City-owned property
       designated as park or open space in the City’s Parks and Recreation Master Plan.
       The designation of parks or open space shall not be removed or changed without
       voter approval. The existing use of a park or open space on the effective date of
       this section shall be considered to be a lawful use for the particular property.

        MCL 117.5(1)(e) of the Home Rule City Act provides that a city does not have authority
“to sell a park, cemetery, or any part of a park or cemetery, except where the park is not required
under an official master plan of the city . . . unless approved by a majority of the electors voting
on the question at a general or special election.”

        The circuit court granted summary disposition to defendants under MCR 2.116(C)(5) and
(C)(8), finding that there was no right to vote on either the Jordan Development Lease or the
Sunoco Pipeline agreements, per the plain language of MCL 117.5(1)(e) or Charter § 11.8. The
court also found that plaintiff lacked standing to challenge the agreements.

                                         II. ANALYSIS

       Because plaintiff’s members claimed the right to vote on the Jordan Development Lease
and the Sunoco Pipeline agreements pursuant to MCL 117.5(1)(e) and Rochester Hills City
Charter, § 11.8, we address the circuit court’s interpretations of the Jordan Development Lease,
the Sunoco Pipeline agreements, MCL 117.5(1)(e), and Charter § 11.8.

                                 A. STANDARDS OF REVIEW

       We review de novo a circuit court’s summary disposition ruling. Cottonwood v Banks,
310 Mich. App. 104, 111; 872 NW2d 1 (2015). Although the circuit court invoked subrule (C)(8)
in granting summary disposition, the court also could have granted summary disposition
pursuant to MCR 2.116(C)(10).2 A motion brought under MCR 2.116(C)(10) “tests the factual
support of a plaintiff’s claim.” Walsh v Taylor, 263 Mich. App. 618, 621; 689 NW2d 506 (2004).
“Summary disposition is appropriate under MCR 2.116(C)(10) if there is no genuine issue
regarding any material fact and the moving party is entitled to judgment as a matter of law.”
West v Gen Motors Corp, 469 Mich. 177, 183; 665 NW2d 468 (2003). “In reviewing a motion
under MCR 2.116(C)(10), this Court considers the pleadings, admissions, affidavits, and other
relevant documentary evidence of record in the light most favorable to the nonmoving party to
determine whether any genuine issue of material fact exists to warrant a trial.” Walsh, 263 Mich
App at 621. “A genuine issue of material fact exists when the record, giving the benefit of



2
  In granting summary disposition, the circuit court may have considered documentary evidence
that the parties submitted after their pleadings. However, “even if a trial court errs in granting
summary disposition under the wrong subrule, this Court may review the issue under the correct
subrule,” and “this Court will not reverse a trial court’s decision if” it reaches a correct for a
wrong reason. Computer Network, Inc v AM Gen Corp, 265 Mich. App. 309, 313; 696 NW2d 49
(2005).


                                                -4-
reasonable doubt to the opposing party, leaves open an issue upon which reasonable minds might
differ.” West, 469 Mich. at 183.

       We consider de novo the legal question inherent in statutory construction. CG
Automation & Fixture, Inc v Autoform, Inc, 291 Mich. App. 333, 337; 804 NW2d 781 (2011).
The following guidelines apply to a court’s statutory construction efforts:

               The primary goal of statutory interpretation is to ascertain and give effect
       to the intent of the Legislature in enacting a provision. Statutory language should
       be construed reasonably, keeping in mind the purpose of the statute. The first
       criterion in determining intent is the specific language of the statute. If the
       statutory language is clear and unambiguous, judicial construction is neither
       required nor permitted, and courts must apply the statute as written. However, if
       reasonable minds can differ regarding the meaning of a statute, judicial
       construction is appropriate. [Id. at 338 (quotation marks and citations omitted).]

The rules governing statutory interpretation also govern the construction of city charters. Detroit
v Walker, 445 Mich. 682, 691; 520 NW2d 135 (1994).

       Principles governing contract interpretation apply when a court reviews the language
comprising a lease or an easement. In re Egbert R Smith Trust, 480 Mich. 19, 24; 745 NW2d 754
(2008); Little v Kin, 468 Mich. 699, 700; 664 NW2d 749 (2003). “Questions involving the
proper interpretation of a contract or the legal effect of a contractual clause are . . . reviewed de
novo.” McDonald v Farm Bureau Ins Co, 480 Mich. 191, 197; 747 NW2d 811 (2008).

               In interpreting a contract, it is a court’s obligation to determine the intent
       of the parties by examining the language of the contract according to its plain and
       ordinary meaning. If the contractual language is unambiguous, courts must
       interpret and enforce the contract as written, because an unambiguous contract
       reflects the parties’ intent as a matter of law. However, if the contractual
       language is ambiguous, extrinsic evidence can be presented to determine the
       intent of the parties. [In re Egbert R Smith Trust, 480 Mich. at 24 (citations
       omitted).]

                 B. GOVERNING STATUTE AND CHARTER LANGUAGE

        Plaintiff complains that absent voter approval by the residents of the city, the plain
language in Charter § 11.8 broadly prevents any transfer of a city-owned park for private
purposes, as allegedly occurred in both the Jordan Development Lease and the Sunoco Pipeline
agreements. Similarly, absent voter approval, MCL 117.5(1)(e) plainly prohibits any transfer of
a city-owned park or cemetery for private purposes, which plaintiff alleges occurred in the
Jordan Development Lease and the Sunoco Pipeline agreements.

       Pursuant to MCL 117.5(1)(e):

               A city does not have power to do any of the following:

                                               ***
                                                -5-
              . . . to sell a park, cemetery, or any part of a park or cemetery, except
       where the park is not required under an official master plan of the city . . . .

       Charter § 11.8 provides, in relevant part:

               City-owned parks and open spaces shall be used only for park and open
       space purposes and shall not be sold, leased, transferred, exchanged or converted
       to another use unless approved by a majority of votes cast by the electors at an
       election.

              (1)    “Converted to another use” means changing the use of a park or
       open space, or significant part thereof, from a recreation or conservation use to
       another use not directly related or incidental to public recreation or conservation.

               (2)    This section shall apply to all present and future City-owned
       property designated as park or open space in the City’s Parks and Recreation
       Master Plan. The designation of parks or open space shall not be removed or
       changed without voter approval. The existing use of a park or open space on the
       effective date of this section shall be considered to be a lawful use for the
       particular property. . . . [Emphasis added.]

                             C. APPLICATION OF MCL 117.5(1)(e)

        The circuit court correctly interpreted the disputed language in MCL 117.5(1)(e) as being
inapplicable to the Jordan Development Lease or the Sunoco Pipeline agreements. MCL
117.5(1)(e) declares that, absent a special election, a city lacks authority “to sell” a park,
cemetery, or any part of a park or cemetery. Plaintiff offers a construction of the word “sell” that
would apply to ban leases (in the case of Jordan Development), and easements (in the case of
Sunoco Pipeline). We hold that such a construction is not consistent with the plain language of
the statute.

        The key to our analysis lies in the meaning of the word “sell” or “sale.” A reviewing
court “may consult dictionary definitions to give words their common and ordinary meaning.”
Krohn v Home-Owners Ins Co, 490 Mich. 145, 156; 802 NW2d 281 (2011). The word “sell”
possesses legal connotations, for which we find it helpful to consult a legal dictionary. See
Johnson v Pastoriza, 491 Mich. 417, 436; 818 NW2d 279 (2012). Black’s Law Dictionary (10th
ed, 2014) defines “sell” as “[t]o transfer (property) by sale.” “Sale” means “[t]he transfer of
property or title for a price,” “[t]he agreement by which such a transfer takes place,” or “a
transfer of the absolute title to property for a certain agreed price.” Id. at 1537 (quotation marks
and citation omitted).3 Black’s Law Dictionary defines “real property” as “[l]and and anything
growing on, attached to, or erected on it, excluding anything that may be severed without injury


3
 Caselaw has adopted this idea of a sale, i.e., that it constitutes the transfer of title for a price.
See, e.g., State v McQueen, 293 Mich. App. 644, 668; 811 NW2d 513 (2011), citing MCL
440.2106(1) (defining a “sale” under the Uniform Commercial Code).


                                                 -6-
to the land,” and “can be either corporeal (soil or buildings) or incorporeal (easements).” Id. at
1412.

         This case involves a lease of interests in real property and an easement to use real
property. A “lease” means “[a] contract by which a rightful possessor of real property conveys
the right to use and occupy the property in exchange for consideration, usu. rent,” which “can be
for life, for a fixed period, or for a period terminable at will.” Id. at 1024. An “oil-and-gas-
lease” signifies a “lease granting the right to extract oil and gas from a specified piece of land.”
Id. at 1026. An “easement” constitutes “[a]n interest in land owned by another person,
consisting in the right to use or control the land, or an area above or below it, for a specific
limited purpose.” Id. at 622. These definitions carry with them the idea that something less than
title is at stake in leases and easements. This is consistent with the understanding of leases and
easements in our caselaw. See Mobil Oil Corp v Dep’t of Treasury, 422 Mich. 473, 479-480; 373
NW2d 730 (1985) (explaining that a lease involves a finite right, rather than the passing of title
for a price); Schumacher v Dep’t of Natural Resources, 275 Mich. App. 121, 130; 737 NW2d 782
(2007) (explaining that an easement involves the limited right to use, and is distinct from an
ownership interest).

        We hold that the MCL 117.5(1)(e), which prohibits the sale of a park, cemetery, or any
part of a park or cemetery, is not implicated by the transactions that occurred in this case. As
noted above, the word “sale” carries with it the idea that title is transferred for a price. Quite
simply, the transfer of title for a price did not occur here. Neither the lease with Jordan
Development nor the agreements with Sunoco Pipeline involved the transfer of title to a park or
cemetery. Instead, as is apparent from both the lease and easement documents at issue, the city
conveyed a right of use for a specific purpose, i.e., extracting or conveying oil and gas. These
agreements are consistent with leases and easements as they are traditionally understood, and
bear none of the markings of a sale as it concerns parklands or cemeteries. See Mobil Oil Corp,
422 Mich. at 479-480; Schumacher, 275 Mich. App. at 130. Plaintiff’s argument would have us
ignore the differences between sales, leases, and easements and read into the statute concepts
which are plainly not present. We decline to do so. See Johnson v Recca, 492 Mich. 169, 176 n
4; 821 NW2d 520 (2012) (explaining that “the expression of one thing [in a statute] suggests the
exclusion of all others”) (quotation marks and citation omitted).

        To the extent plaintiff argues that any gas or oil extracted under the agreements at issue is
sold, we decline plaintiff’s invitation to find that this is a “sale” in violation of the statute. The
statute prohibits the sale of “a park, cemetery, or any part of a park or cemetery.” MCL
117.5(1)(e). Not defined in the statute, the word “park”—discussed in more detail below—is
defined to mean “a tract of land that often includes lawns, woodland, and pasture attached to a
country house and is used as a game preserve and for recreation”; or “a piece of ground in or
near a city or town kept for ornament and recreation.” Merriam-Webster’s Collegiate Dictionary
(11th ed, 2014). A cemetery meanwhile is defined as “a burial ground.” Id. As is apparent from
these definitions, the common understandings of these terms do not contemplate subsurface oil
and gas, such that subsurface oil and gas would be considered part of “parks” or “cemeteries.”
Nor has plaintiff presented any compelling argument as to why subsurface oil and gas should be
considered part of a “park” or “cemetery” as those terms are commonly understood.
Accordingly, neither the Jordan Development Lease nor the Sunoco Pipeline agreements


                                                 -7-
constituted the sale of a cemetery or a public park, “or any part of park or cemetery.” MCL
117.5(1)(e).

                           D. APPLICATION OF CHARTER § 11.8

       Charter § 11.8 plainly prohibits the use of city-owned parks and open spaces for other
purposes, absent a city resident vote to convert the park or open space to another use. Our
analysis on this issue is shaped by the definitions and common understanding of the word “park.”
Again, a “park” is, in relevant part, “a tract of land that often includes lawns, woodland, and
pasture attached to a country house and is used as a game preserve and for recreation”; or “a
piece of ground in or near a city or town kept for ornament and recreation.” Merriam-Webster’s
Collegiate Dictionary (11th ed, 2014). In Dodge v North End Improvement Ass’n, 189 Mich. 16,
27; 155 N.W. 438 (1915), our Supreme Court similarly defined the term “public park” as follows:

               A park is variously defined to be a pleasure ground in or near a city, set
       apart for the recreation of the public; a piece of ground inclosed for the purposes
       of pleasure, exercise, amusement or ornament; a place for the resort of the public
       for recreation, air and light; a place open for every one. [Quotation marks and
       citation omitted.]

As aptly recognized by the trial court in this case, “[i]nherent in these definitions is that a park
consists only of reasonably visible portions of the land. In other words, only the surface of the
land may constitute a park.”

        In light of the definition of a public park in Dodge, 189 Mich. at 27, and the similar
dictionary definition of public park, the Jordan Development gas-and-oil-lease clearly and
unambiguously will not alter the nature of the city’s public parks or convert the parks to another
use. The Jordan Development Lease precluded it from pursuing hydraulic fracturing, having any
right of entry on the property, conducting any “operations on the surface of the leased premises,”
erecting, constructing, storing, or maintaining “any wells, drill rig, storage tanks, pumps, pipes,
or other in-ground or above-ground structures, facilities or equipment on” the property,
disrupting, interfering with, restricting, draining, damaging, destroying, or removing “any natural
or man-made condition, feature or improvement located on the” property, or doing anything to
“hinder, interfere with, restrict or otherwise adversely affect the current or future use and
development of the leased premises for parks, open space and public recreation.” We detect no
risk to the nature of the public park posed by the Jordan Development lease, and no conversion
of a public park to another use, Charter § 11.8(1). A park is commonly understood in terms of
the surface, and the Jordan Development lease only concerns subsurface oil and gas and does not
appear, from the document, to have any effect on the surface of parks or on any use of the park
as a park. In fact, the lease contains express restrictions on activities that would interfere with
the use of the park as a park.

        Our Supreme Court’s reasoning in Central Land Co v Grand Rapids, 302 Mich. 105; 4
NW2d 485 (1942), buttresses our decision. That case involved a deed restriction providing that
certain real property would revert back to the grantor if the city of Grand Rapids ceased to use
certain land or any part of the land “for park, highway, street, or boulevard purposes[.]” Id. at
107. The issue in that case concerned whether the operation of oil and gas wells was contrary to

                                                -8-
those purposes, particularly the purpose of using the land as a park. Id. at 109. The Court
answered that question in the negative, remarking that the defendants in that case “have taken
rather extraordinary care in so operating the oil wells on the park property that this activity does
not materially impair the use of the land for the purposes for which it was conveyed to the city.”
Id. at 110. That “extraordinary care” bears resemblance to restrictions imposed by Jordan
Development Lease, including that “[n]o storage tanks are maintained on the property,” that the
pipelines were “for the most part, if not wholly,” underground,4 only a “small and not
particularly unsightly or objectionable” structure was present at the location of each well, and the
lease provided that the defendants were not to interfere with park facilities.5 Id. at 110-111. The
Court concluded that the record revealed no “real or substantial violation of the condition” that
the land was to be used only, for among other purposes, park purposes. Id. at 113. “Neither the
park property as a whole nor any substantial portion thereof is being used in any way or for any
purpose which in any substantial degree interferes with the uses for which the property was
conveyed to the city.” Id.

        Although the instant case does not involve a deed restriction, we find the discussion
about park purposes in light of subsurface drilling activities to be analogous here, given that both
Central Land and the instant case involve restrictions on using land for “park purposes.” And,
we note that the Jordan Development lease in the instant case takes even greater care about not
disrupting park purposes than did the oil and gas development in Central Land. For instance, as
noted above, the pipeline in this case is to remain underground, and Jordan Development may
not erect any structures on the surface of the land.

         For many of the same reasons, we conclude that the Sunoco Pipeline agreements will not
alter the nature of Bloomer Park. Sunoco Pipeline received a 25-foot-wide easement “to
construct, install, maintain, operate, repair, inspect, alter, protect, change the size of, relocate,
replace in whole or in part, remove and abandon a pipeline or pipelines and other appurtenant
facilities.” Sunoco Pipeline expressly promised that it would not interfere with normal park
operations. And, it utilized a horizontal boring method that eliminated the need to dig a trench
from the surface of the park. Sunoco Pipeline also agreed to “engage in Best Tree Management
and Preservation Methods recognizing the park nature of the Right-of-Way when engaged in
trimming and removal.” We detect no risk to the nature of the public park posed by the Sunoco
Pipeline easement, and no conversion of a public park to another use, Charter § 11.8(1). Much
like the agreement with Jordan Development, the easement contains provisions to protect the
nature of Bloomer Park as a park. Furthermore, Charter § 11.8(2) provides for the lawfulness of
an “existing use of a park or open space on the effective date of this section.” The plain
language of the Sunoco Pipeline agreements confirms that it replaced an easement predating
Charter § 11.8(2); in other words, even assuming there was any “use” of the park, it was an
existing use that was allowed under the plain language of Charter § 11.8(2).



4
  In contrast, the totality of the pipelines at issue in this case are to be, from the terms of the
lease, underground.
5
    In the present case, we note that the Jordan Development Lease prohibits structures of any kind.


                                                 -9-
       Because the plain terms of the Jordan Development lease and the Sunoco Pipeline
agreements comport with the clear and unambiguous language in MCL 117.5(1)(e) and Charter
§ 11.8, the circuit court properly granted defendants summary disposition under MCR
2.116(C)(10).6

       Affirmed.



                                                           /s/ Michael J. Talbot
                                                           /s/ Kurtis T. Wilder
                                                           /s/ Jane M. Beckering




6
 Because of our resolution of this issue, we need not consider the remaining arguments raised on
appeal or the circuit court’s alternative grounds for granting summary disposition.


                                             -10-